              Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 1 of 12 PageID# 1


AO 442'12'K5> Warii-'Ji IW r\rfc>l




                                                  UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF GEORGIA                                                     APR - 3 2019
                                                                                                                               CLERK, U.S. DISTRICT COURf
                                                                                                                                 ALEXANDRIA. VIRRIMIA
           UNITED STATES OF AMERICA,                                                                  WARRAiM" l OR Aldto'I
                vs.


           ANGELICA DOMINIQUE CUYIJGAN TUZON                                                          CASE NO. l:18-CR-260
           AGENT TO ARREST                                                                                  UNDER SEAL


To:       The United Stales Marsiial
           and any Authorized United Stales Ofllcer



       YOU ARE HEREBY COMMANDED to arrest ANGELICA DOMINIQUE CUYUGAN TUZON
and bring him or iicr Ibrlhwith to the nearest magistrate to answer a(n)

K IndiciniciK                 □ liirormiiiii>ti    □ Complaiiii   G Order of Conn          □ V'ioliiiion Noiiec            G I'roixiiion Violation Pcliiion

Charging him or her with (briefdescriplion oroITense): Conspirac)' to Distribute; Conspiracy to
imporl/e.xport a controlled substance
in \iolalion ofTitlc 21, United State.s Code, Scction(s) 963 and 846


JAMES N. FLATTEN                                                                    Clerk. U.S. District Court
Name oftssiiiiiu Officer                                                            litlc of Issiiiiia Officer



                                                                               M arch               2 8.2 0 1 9 at .Atlanta. Georgia
Siiiiiaiurc i^Ksaing OfUccr                                                         Oaie ami l.ocalioii




Bail Fixed at $                                                                     By:.
                                                                                                  Name of Judicial Officer




                                                                     RETURN


This warrant was recei\'ed and executed with the aiTest of the above-named defendant at:



Date Received:                       lA^oaA       -^0                               KilOlrl'cgC- \^.
                                                                                    Miiiiu- ami 1 iilc of             OllUvr




Date of Arrest:
                                                                                    Signaluie u                  Olliccr
  Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 2 of 12 PageID# 2
    Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
                                                                  4zy
  United States of America

        V.                                     Second Superseding
                                               Criminal Indictment
  Anthony Rondel Blair;
  Jason Arias;
                                               No.
  Daniel Newton,                               1:18-CR-00260-LMM-CMS
      a/k/a "Russia";
  David Lomba Barros;
^Angelica Dominique Cuyugan Tuzon;             UNDER SEAL
  Shondra Vernon,
      a/k/a "Frenchie";
  Michelle Rosa;and
   Madison Renee Kelleher


THE GRAND JURY CHARGES THAT:


                               COUNT ONE


     Beginning on a date unknown to the Grand Jury, but at least as early
as in or about October, 2015, and continuing until at least in or about June,
2018, in the Northern District of Georgia and elsewhere, the defendants,

                    ANTHONY RONDEL BLAIR;
                          JASON ARIAS;
                        DANIEL NEWTON;
                     DAVID LOMBA BARROS;
              ANGELICA DOMINIQUE CUYUGAN TUZON;
                     SHONDRA VERNON; and
                              MICHELLE ROSA
 Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 3 of 12 PageID# 3
     Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 2 of 10




did knowingly and intentionally combine, conspire, confederate, agree,
and have a tacit understanding with persons known and unknown to the
Grand Jury to violate Title 21, United States Code, Sections 952(a) and
960(a)(1), that is, to knowingly and intentionally import into the United
States from a place outside the United States a controlled substance, said
conspiracy involving:

  a) 5 kilograms or more of a mixture and substance containing a
     detectable amount of cocaine, a Schedule II controlled substance, in

     violation of Title 21, United States Code, Section 960(b)(1)(B), as to

     ANTHONY RONDEL BLAIR, JASON ARIAS, DANIEL NEWTON,

     DAVID LOMBA BARROS, ANGELICA DOMINIQUE CUYUGAN

     TUZON,and SHONDRA VERNON; and


  b) 500 grams or more of a mixture and substance containing a
     detectable amount of cocaine, a Schedule II controlled substance,in

     violation of Title 21, United States Code, Section 960(b)(2)(B), as to

     MICHELLE ROSA,


all in violation of Title 21, United States Code, Section 963.


                               COUNTTWO


     Beginning on a date unknown to the Grand Jury, but at least as early
as in or about May, 2017, and continuing until at least in or about June,
2018, in the Northern District of Georgia and elsewhere, the defendants,
                                     2
  Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 4 of 12 PageID# 4
    Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 3 of 10



                        ANTHONY RONDEL BLAIR;
                             JASON ARIAS;
                           DANIEL NEWTON;
                          DAVID LOMBA BARROS;
              ANGELICA DOMINIQUE CUYUGAN TUZON;
                     SHONDRA VERNON; and
                              MICHELLE ROSA


did knowingly and intentionally combine, conspire, confederate, agree,
and have a tacit understanding with persons known and unknown to the
Grand Jury to violate Title 21, United States Code, Section 841(a)(1), that
is, to knowingly and intentionally possess with intent to distribute a
controlled substance, said conspiracy involving:

  a) 5 kilograms or more of a mixture and substance containing a
     detectable amount of cocaine, a Schedule II controlled substance, in

     violation of Title 21, United States Code, Section 841(b)(1)(A), as to

     ANTHONY RONDEL BLAIR, JASON ARIAS, DANIEL NEWTON,

     DAVID LOMBA BARROS, ANGELICA DOMINIQUE CUYUGAN

     TUZON,and SHONDRA VERNON; and


  b) 500 grams or more of a mixture and substance containing a
     detectable amount of cocaine, a Schedule II controlled substance, in

     violation of Title 21, United States Code, Section 841(b)(1)(B), as to

     MICHELLE ROSA,


all in violation of Title 21, United States Code, Section 846.
  Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 5 of 12 PageID# 5
     Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 4 of 10



                              COUNT THREE


     On or about February 5, 2018, in the Northern District of Georgia and
elsewhere,the defendants,

                        ANTHONY RONDEL BLAIR;
                           JASON ARIAS; and
                            SHONDRA VERNON


aided and abetted by each other and by others known and unknown to
the Grand Jury, did knowingly and intentionally import into the United
States from a place outside the United States a controlled substance, said
act involving five kilograms or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 952(a),

960(a)(1), and 960(b)(1)(B), and Title 18, United States Code, Section 2.

                              COUNTFOUR


     On or about February 5, 2018, in the Northern District of Georgia and
elsewhere,the defendants,

                        ANTHONY RONDEL BLAIR;
                             JASON ARIAS; and
                            SHONDRA VERNON


aided and abetted by each other and by others known and unknown to
the Grand Jury, did knowingly and intentionally attempt to possess with
intent to distribute a controlled substance, said act involving five
kilograms or more of a mixture and substance containing a detectable
  Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 6 of 12 PageID# 6
    Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 5 of 10



amount of cocaine, a Schedule II tontrolled substance,in violation of Title

21, United States Code,Sections 846,841(a)(1), and 841(b)(1)(A), and Title

18, United States Code, Section 2.


                               COUNT FIVE


     On or about June 10, 2018, in the Northern District of Georgia and
elsewhere,the defendants,

                       ANTHONY RONDEL BLAIR;
                            JASON ARIAS;
                       DAVID LOMBA BARROS; and
                             MICHELLE ROSA


aided and abetted by each other and by others known and unknown to
the Grand Jury, did knowingly and intentionally import into the United
States from a place outside the United States a controlled substance, said
act involving five hundred grams or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule n controlled
substance, in violation of Title 21, United States Code, Sections 952(a),
960(a)(1), and 960(b)(2)(B), and Title 18, United States Code, Section 2.

                               COUNT SIX


     On or about June 10, 2018, in the Northern EHstrict of Georgia and
elsewhere,the defendants,

                        ANTHONY RONDEL BLAIR;
                               JASON ARIAS;
                       DAVID LOMBA BARROS; and
                             MICHELLE ROSA
  Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 7 of 12 PageID# 7
    Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 6 of 10



aided and abetted by each othef and by others known and unknown to
the Grand Jury, did knowingly and intentionally attempt to possess with
intent to distribute a controlled substance, said act involving five
hundred grams or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 846, 841(a)(1), and

841(b)(1)(B), and Title 18, United States Code,Section 2.

                             COUNT SEVEN


     Beginning on a date unknown to the Grand Jury, but at least as early
as in or about May, 2017, and continuing until in or about June, 2018, in
the Northern District of Georgia and elsewhere, the defendants,

                       ANTHONY RONDEL BLAIR;
                              JASON ARIAS;
                           DANIEL NEWTON;
                         DAVID LOMBA BARROS;
                          SHONDRA VERNON;
                          MICHELLE ROSA; and
                      MADISON RENEE KELLEHER


did knowingly combine, conspire, confederate, agree, and have a tacit
understanding with other persons known and unknown to the Grand Jury
to commit offenses against the United States in violation of Title 18,
United States Code, Section 1956, to wit, to knowingly conduct and
attempt to conduct a financial transaction in and affecting interstate and
foreign commerce:
Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 8 of 12 PageID# 8
  Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 7 of 10



   a)    which involved the proceeds of specified unlawful activity,
         that is, the manufacture,importation,sale, and distribution of
         a controlled substance (as such term is defined for the

         purposes of the Controlled Substances Act), with the intent to
         promote the carrying on of specified unlawful activity, and
         that while conducting and attempting to conduct such
         financial transaction, knew that the property involved in the
         financial transaction represented the proceeds of some form of
         unlawful activity, in violation of Title 18, United States Code,
         Section 1956(a)(l)(A)(i);

   b)    which involved the proceeds of specified unlawful activity,
         that is, the manufacture,importation, sale, and distribution of
         a controlled substance (as such term is defined for the

         purposes of the Controlled Substances Act), knowing that the
         transaction was designed in whole and in part to conceal and
         disguise the nature, location, source, ownership, and control
         of the proceeds of said specified unlawful activity, and that
         while conducting and attempting to conduct such financial
         transaction, knew that the property involved in the financial
         transaction represented the proceeds of some form of
         unlawful activity, in violation of Title 18, United States Code,
         Section 1956(a)(l)(B)(i); and

   c)    which involved the proceeds of specified unlawful activity,
         that is, the manufacture,importation, sale, and distribution of
                                     7
  Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 9 of 12 PageID# 9
    Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 8 of 10




              a controlled substartce (as such term is defined for the

              purposes of the Controlled Substances Act), knowing that the
              transaction was designed in whole and in part to avoid a
              transaction reporting requirement under Federal law,and that
              while conducting and attempting to conduct such financial
              transaction knew that the property involved in the financial
              transaction, represented the proceeds of some form of
              unlawful activity, in violation of Title 18, United States Code,
              Section 1956(a)(l)(B)(ii),

all in violation of Title 18, United States Code, Section 1956(h).


                           FORFEITURE PROVISION


      Upon conviction of one or more of the offenses alleged in Coimts One
through Six of this Indictment, the defendants, ANTHONY RONDEL BLAIR,
JASON        ARIAS, DANIEL        NEWTON, DAVID             LOMBA       BARROS,

ANGELICA DOMINIQUE CUYUGAN TUZON, SHONDRA VERNON,

and MICHELLE ROSA shall forfeit to the United States, pursuant to Title 21,
United States Code,Sections 853(a) and 970, all property constituting, or derived
from, proceeds obtained, directly or indirectly, as a result of the said violations
and all property used or intended to be used,in any manner or part, to commit,or
to facilitate the commission of said violations, including, but not limited to, the
following:




                                        8
Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 10 of 12 PageID# 10
    Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 9 of 10




       a. MONEY JUDGMENT:A slim of money in United States currency equal
          to the amount of proceeds the defendant obtained as a result of the
          offenses for which the defendant is convicted.


      Upon conviction of the offenses alleged in Coimt Seven of this Indictment,
the defendants, ANTHONY RONDEL BLAIR, JASON ARIAS, DANIEL

NEWTON, DAVID LOMBA BARROS, SHONDRA VERNON, MADISON

RENEE KELLEHER, and MICHELLE ROSA shall forfeit to the United

States, pursuant to Title 18, United States Code, Section 982(a)(1), any
property, real or personal, involved in the offense and any property
traceable to such property,including, but not limited to, the following:

      a. MONEY JUDGMENT: A sum of money in United States currency
          representing the total amount of money involved in each offense for
          which the defendant is convicted.


      If, as a result of an act or omission of defendant, any property subject to
forfeiture:


      (1)cannot be located upon the exercise of due diligence;

      (2)has been transferred or sold to, or deposited with,a third person;

      (3)has been placed beyond the jurisdiction of the Court;

      (4)has been substantially diminished in value; or

      (5)has been commingled with other property which cannot be subdivided
         without difficulty;

                                       9
Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 11 of 12 PageID# 11
   Case l:18-cr-00260-LMM-CMS Document 53 Filed 03/27/19 Page 10 of 10




the United States intends,pursuant to Title 21,United States Code,Section 853(p),
as incorporated by Title 21,United States Code,Section 982(b)and Title 28,United
States Code, Section 2461(c), to seek forfeiture of any other property of said
defendant up to the value of the forfeitable property.




                                                     BILL


                                  FOREP


BYUNG J. PAK
         >tates Attoi


         , CHRIST!
  Assistant United States Attorney
Georgia Bar No.227657
600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta,GA 30303
404-581-6000; Fax:404-581-6181




                                       10
 Case 1:19-mj-00155-TCB Document 2 Filed 04/03/19 Page 12 of 12 PageID# 12
           Case l:18-cr-00260-LMM-CMS Document 65 Filed 03/28/19 Page 1 of 1

U.S. Department ofJustice
United States Attom^




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA



 United States of America                                            Indictment/Infonnation

 V.

                                                            l:18-CR-260
 Angelica Dominique Cuyugan Tuzon

 Agent to Arrest




                                                 PRAECIPE


      The Qerk is hereby directed to issue a warrant for arrest,certified copy(copies)of indictment
attached,returnable instanter,in the above-stated case.


                                                         Ryan M.Christian
                                                         Assistant United States Attorney


Filed In Clerk's Office, this                 , day of         .20
                                                                       ISSUED AND DELIVERED
                                  Clerk                                TO U.S. MARSHAL
                                                                       BY;
                                                                             ~    ''''-BgHUTY CLfcW
By
                               Deputy Clerk


                                                                                        Fo«nNo.USA-19-8
                                                                                             (Rev.08/06/87)
                                                                                            N.D.Ga.08/26/94
